UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2451


In re: LAWRENCE WAYNE REESE,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:15-cr-00032-LO-1)


Submitted: March 12, 2020                                         Decided: March 16, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lawrence Wayne Reese, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lawrence Wayne Reese petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his motion to modify sentence. He seeks an order

from this court directing the district court to act. The present record does not reveal undue

delay in the district court. Accordingly, we deny the mandamus petition. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2